Title: H. G. Reynolds to James Madison, 15 May 1834
From: Reynolds, H. G.
To: Madison, James


                        
                            
                                Honored Sir, 
                            
                            
                                
                                    Montpelier, Vermont,
                                
                                May 15, 1834.
                            
                        
                         
                        The following Question is now before the Montpelier Lyceum, and is made the order of the day, for the two
                            next succeeding meetings, viz.: "Ought the Bank of the United States to be rechartered?
                        If it may be convenient for you, and you have no objections, I shall be very happy to ascertain your views
                            upon the above named question, as soon as it may suit your convenience. It may be proper for me to remark, that your
                            opinion is very strongly relied on on both sides of the question. Very respectfully yours, &C.
                        
                        
                            
                                H. G. Reynolds
                            
                        
                    